Exhibit 10.3
 
 

 

CITIGROUP COMMERCIAL MORTGAGE SECURITIES INC.,
 
PURCHASER
 
and
 
MC-FIVE MILE COMMERCIAL MORTGAGE FINANCE LLC,
 
SELLER
 
MORTGAGE LOAN PURCHASE AGREEMENT
 
Dated as of October 1, 2014
 
Series 2014-GC25
 

 

 
 
 

--------------------------------------------------------------------------------

 
 
This Mortgage Loan Purchase Agreement (“Agreement”), dated as of October
1, 2014, is between Citigroup Commercial Mortgage Securities Inc., a Delaware
corporation, as purchaser (the “Purchaser”), and MC-Five Mile Commercial
Mortgage Finance LLC, a Delaware limited liability company, as seller (the
“Seller”).
 
Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
October 1, 2014 (the “Pooling and Servicing Agreement”), between the Purchaser,
as depositor, Wells Fargo Bank, National Association, a national banking
association, as master servicer (the “Master Servicer”), Midland Loan Services,
a Division of PNC Bank, National Association, a national banking association, as
special servicer (the “Special Servicer”), Park Bridge Lender Services LLC, a
New York limited liability company, as operating advisor, Citibank, N.A., a
national banking association, as certificate administrator (in such capacity,
the “Certificate Administrator”), and Deutsche Bank Trust Company Americas, a
New York banking corporation, as trustee (in such capacity, the “Trustee”),
pursuant to which the Purchaser will transfer the Mortgage Loans (as defined
herein), together with certain other commercial, multifamily and manufactured
housing community mortgage loans (collectively, the “Other Loans”), to a trust
fund and certificates representing ownership interests in the Mortgage Loans and
the Other Loans will be issued by the trust fund (the “Trust Fund”).  In
exchange for the Mortgage Loans and the Other Loans, the Trust Fund will issue
to or at the direction of the Depositor certificates to be known as Citigroup
Commercial Mortgage Trust 2014-GC25, Commercial Mortgage Pass-Through
Certificates, Series 2014-GC25 (collectively, the “Certificates”).  For purposes
of this Agreement, “Mortgage Loans” refers to the mortgage loans listed on
Exhibit A and “Mortgaged Properties” refers to the properties securing such
Mortgage Loans.
 
The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:
 
SECTION 1     Sale and Conveyance of Mortgages; Possession of Mortgage
File.  The Seller does hereby sell, transfer, assign, set over and convey to the
Purchaser, without recourse (except as otherwise specifically set forth herein),
subject to the rights of the holders of interests in any related Companion Loan,
all of its right, title and interest in and to the Mortgage Loans identified on
Exhibit A to this Agreement (the “Mortgage Loan Schedule”) including all
interest and principal received or receivable on or with respect to the Mortgage
Loans after the Cut-Off Date (and, in any event, excluding payments of principal
and interest first due on the Mortgage Loans on or before the Cut-Off Date and
excluding any Loan Seller Defeasance Rights and Obligations with respect to the
Mortgage Loans).  Upon the sale of the Mortgage Loans, the ownership of each
related Note, the Seller’s interest in the related Mortgage represented by the
Note and the other contents of the related Mortgage File (subject to the rights
of the holders of interests in any related Companion Loan) will be vested in the
Purchaser and immediately thereafter the Trustee, and the ownership of records
and documents with respect to each Mortgage Loan (other than those to be held by
the holder of any related Companion Loan) prepared by or which come into the
possession of the Seller shall (subject to the rights of the holders of
interests in any related Companion Loan) immediately vest in the Purchaser and
immediately thereafter the Trustee.  In connection with the transfer pursuant to
this Section 1 of
 
 
 

--------------------------------------------------------------------------------

 
 
any Mortgage Loan that is part of a Loan Combination, the Seller does hereby
assign all of its rights, title and interest (solely in its capacity as the
holder of the subject Mortgage Loan) in, to and under the related Co-Lender
Agreement (it being understood and agreed that the Seller does not assign any
right, title or interest that it may have thereunder in its capacity as the
holder of any related Companion Loan, if applicable).  The Purchaser will sell
certain of the Certificates (the “Public Certificates”) to the underwriters (the
“Underwriters”) specified in the Underwriting Agreement, dated as of October 10,
2014 (the “Underwriting Agreement”), between the Purchaser and the Underwriters,
and the Purchaser will sell certain of the Certificates (the “Private
Certificates”) to the initial purchasers (the “Initial Purchasers” and,
collectively with the Underwriters, the “Dealers”) specified in the Purchase
Agreement, dated as of October 10, 2014 (the “Certificate Purchase Agreement”),
between the Purchaser and Initial Purchasers.
 
The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms.  As the purchase price
for the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction $188,709,399, plus
accrued interest on the Mortgage Loans from and including October 1, 2014 to but
excluding the Closing Date (but subject to certain post-settlement adjustment
for expenses incurred by the Underwriters and the Initial Purchasers on behalf
of the Depositor and for which the Seller is specifically responsible).
 
The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.
 
SECTION 2     Books and Records; Certain Funds Received After the Cut-Off
Date.  From and after the sale of the Mortgage Loans to the Purchaser, record
title to each Mortgage (other than with respect to any Outside Serviced Trust
Loan) and each Note shall be transferred to the Trustee subject to and in
accordance with this Agreement.  Any funds due after the Cut-Off Date in
connection with a Mortgage Loan received by the Seller shall be held in trust on
behalf of the Trustee (for the benefit of the Certificateholders) as the owner
of such Mortgage Loan and shall be transferred promptly to the Certificate
Administrator.  All scheduled payments of principal and interest due on or
before the Cut-Off Date but collected after the Cut-Off Date, and all recoveries
and payments of principal and interest collected on or before the Cut-Off Date
(only in respect of principal and interest on the Mortgage Loans due on or
before the Cut-Off Date and principal prepayments thereon), shall belong to, and
shall be promptly remitted to, the Seller.
 
The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser.  The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes.  Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.
 
The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller.  The Purchaser intends to treat the transfer of
each Mortgage Loan from the Seller as a purchase for tax purposes.  The
Purchaser shall be responsible for maintaining, and
 
 
-2-

--------------------------------------------------------------------------------

 
 
shall maintain, a set of records for each Mortgage Loan which shall be clearly
marked to reflect the transfer of ownership of each Mortgage Loan by the Seller
to the Purchaser pursuant to this Agreement.
 
SECTION 3     Delivery of Mortgage Loan Documents; Additional Costs and
Expenses. (a)  The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans
contemplated herein, to deliver or cause to be delivered to the Custodian (on
behalf of the Trustee), the Master Servicer and the Special Servicer,
respectively, on the dates set forth in Section 2.01 of the Pooling and
Servicing Agreement, all documents, instruments and agreements required to be
delivered by the Purchaser, or contemplated to be delivered by the Seller
(whether at the direction of the Purchaser or otherwise), to the Custodian, the
Master Servicer and the Special Servicer, as applicable, with respect to the
Mortgage Loans under Section 2.01 of the Pooling and Servicing Agreement, and
meeting all the requirements of such Section 2.01 of the Pooling and Servicing
Agreement; provided that the Seller shall not be required to deliver any draft
documents, privileged communications, credit underwriting, due diligence
analyses or data or internal worksheets, memoranda, communications or
evaluations.
 
(b)           Except with respect to any Outside Serviced Trust Loan, the Seller
shall deliver to and deposit with (or cause to be delivered to and deposited
with) the Master Servicer within five (5) Business Days after the Closing Date a
copy of the Mortgage File and documents and records not otherwise required to be
contained in the Mortgage File that (i) relate to the origination and/or
servicing and administration of the Mortgage Loans and any related Serviced
Companion Loan, (ii) are reasonably necessary for the ongoing administration
and/or servicing of the Mortgage Loans (including any asset summaries related to
the Mortgage Loans that were delivered to the Rating Agencies in connection with
the rating of the Certificates) and any related Serviced Companion Loan or for
evidencing or enforcing any of the rights of the holder of the Mortgage Loans
and any related Serviced Companion Loan or holders of interests therein and
(iii) are in the possession or under the control of the Seller, together with
(x) all unapplied Escrow Payments and reserve funds in the possession or under
control of the Seller that relate to the Mortgage Loans and any related Serviced
Companion Loan and (y) a statement indicating which Escrow Payments and reserve
funds are allocable to each Mortgage Loan and any related Serviced Companion
Loan, provided that copies of any document in the Mortgage File and any other
document, record or item referred to above in this sentence that constitutes a
Designated Servicing Document shall be delivered to the Master Servicer on or
before the Closing Date; and provided, further, that the Seller shall not be
required to deliver any draft documents, privileged or other communications,
credit underwriting, due diligence analyses or data or internal worksheets,
memoranda, communications or evaluations.  Notwithstanding the foregoing, this
Section 3(b) shall not apply to any Outside Serviced Trust Loan.
 
(c)           With respect to any Mortgage Loan secured by any Mortgaged
Property that is subject to a franchise agreement with a related comfort letter
in favor of the Seller that requires notice to or request of the related
franchisor to transfer or assign any related comfort letter to the Trustee for
the benefit of the Certificateholders or have a new comfort letter (or any such
new document or acknowledgement as may be contemplated under the existing
comfort letter) issued in the name of the Trustee for the benefit of the
Certificateholders, the Seller or its designee shall, within 45 days of the
Closing Date (or any shorter period if required by the
 
 
-3-

--------------------------------------------------------------------------------

 
 
applicable comfort letter), provide any such required notice or make any such
required request to the related franchisor for the transfer or assignment of
such comfort letter or issuance of a new comfort letter (or any such new
document or acknowledgement as may be contemplated under the existing comfort
letter), with a copy of such notice or request to the Custodian (who shall
include such document in the related Mortgage File), the Master Servicer and the
Special Servicer, and the Master Servicer shall use reasonable efforts in
accordance with the Servicing Standard to acquire such replacement comfort
letter, if necessary (or to acquire any such new document or acknowledgement as
may be contemplated under the existing comfort letter), and the Master Servicer
shall, as soon as reasonably practicable following receipt thereof, deliver the
original of such replacement comfort letter, new document or acknowledgement, as
applicable, to the Custodian for inclusion in the Mortgage File.
 
SECTION 4     Treatment as a Security Agreement.  Pursuant to Section 1 hereof,
the Seller has conveyed to the Purchaser all of its right, title and interest in
and to the Mortgage Loans.  The parties intend that such conveyance of the
Seller’s right, title and interest in and to the Mortgage Loans pursuant to this
Agreement shall constitute a purchase and sale and not a loan.  If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-Off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-Off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-Off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law.  If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.
 
SECTION 5     Covenants of the Seller.  The Seller covenants with the Purchaser
as follows:
 
(a)           with respect to the Mortgage Loans (other than any Outside
Serviced Trust Loan), it shall record and file or cause a third party on its
behalf to record and file in the appropriate public recording office for real
property records or UCC financing statements, as appropriate, the assignments of
Assignment of Leases, the assignments of Mortgage and each related UCC-2 and
UCC-3 financing statement referred to in the definition of Mortgage File in
favor of the Trustee as and to the extent contemplated under Section 2.01(c) of
the Pooling and Servicing Agreement.  All out of pocket costs and expenses
relating to the recordation or filing of such assignments of Assignment of
Leases, assignments of Mortgage and financing statements shall be paid by the
Seller.  If any such document or instrument is lost or returned unrecorded or
unfiled, as the case may be, because of a defect therein, then the Seller shall
prepare or cause the preparation of a substitute therefor or cure such defect or
cause such defect to be cured, as the case may be, and the Seller shall record
or file, or cause the recording or filing of, such substitute or corrected
document or instrument or, with respect to any assignments that a third party on
its behalf has agreed to record or file pursuant to the Pooling and Servicing
Agreement, deliver such substitute or corrected document or instrument to such
third party (or, if the Mortgage Loan is then no longer subject to the Pooling
and Servicing Agreement, the then holder of such Mortgage Loan);
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b)           as to each Mortgage Loan (except with respect to any Outside
Serviced Trust Loan), if the Seller cannot deliver or cause to be delivered the
documents and/or instruments referred to in clauses (2), (3), (6) (if recorded)
and (15) of the definition of “Mortgage File” in the Pooling and Servicing
Agreement solely because of a delay caused by the public recording or filing
office where such document or instrument has been delivered for recordation or
filing, as applicable, it shall forward to the Custodian a copy of the original
certified by the Seller to be a true and complete copy of the original thereof
submitted for recording.  The Seller shall cause each assignment referred to in
Section (5)(a) above that is recorded and the file copy of each UCC-2 and UCC-3
assignment referred to in Section (5)(a) above to reflect that it should be
returned by the public recording or filing office to the Custodian or its agent
following recording (or, alternatively, to the Seller or its designee, in which
case the Seller shall deliver or cause the delivery of the recorded/filed
original to the Custodian promptly following receipt); provided that, in those
instances where the public recording office retains the original assignment of
Mortgage or assignment of Assignment of Leases, the Seller or its designee shall
obtain and provide to the Custodian a certified copy of the recorded
original.  On a monthly basis, at the expense of the Seller, the Custodian shall
forward to the Master Servicer a copy of each of the aforementioned assignments
following the Custodian’s receipt thereof;
 
(c)           it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans (other than
any Outside Serviced Trust Loan) to the Master Servicer, including effectuating
the transfer of any letters of credit with respect to any Mortgage Loan to the
Master Servicer on behalf of the Trustee for the benefit of Certificateholders
and any Serviced Companion Loan Holder.  Prior to the date that a letter of
credit with respect to any Mortgage Loan is so transferred to the Master
Servicer, the Seller will cooperate with the reasonable requests of the Master
Servicer or Special Servicer, as applicable, in connection with effectuating a
draw under such letter of credit as required under the terms of the related Loan
Documents.  Notwithstanding the foregoing, this Section 5(c) shall not apply
with respect to any Outside Serviced Trust Loan;
 
(d)           the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for the CREFC Financial File and the CREFC Loan
Periodic Update File that are required to be prepared by the Master Servicer
pursuant to the Pooling and Servicing Agreement and the Supplemental Servicer
Schedule;
 
(e)           if (during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales of the Public Certificates by an Underwriter or a
dealer) the Seller has obtained actual knowledge of undisclosed or corrected
information related to an event that occurred prior to the Closing Date, which
event causes there to be an untrue statement of a material fact with respect to
the Seller Information in the Prospectus Supplement dated October 10, 2014
relating to the Public Certificates, the annexes and exhibits thereto and any
electronic media delivered therewith, or the Offering Circular dated October 10,
2014 relating to the Private Certificates, the annexes and exhibits thereto and
any electronic media delivered therewith (collectively, the “Offering
Documents”), or causes there to be an omission to state therein a material fact
with respect to the Seller Information required to be stated therein or
necessary to make the statements therein with respect to the Seller Information,
in the light of the circumstances under which they were made,
 
 
-5-

--------------------------------------------------------------------------------

 
 
not misleading, then the Seller shall promptly notify the Dealers and the
Depositor. If as a result of any such event the Dealers’ legal counsel
determines that it is necessary to amend or supplement the Offering Documents in
order to correct the untrue statement, or to make the statements therein, in the
light of the circumstances when the Offering Documents are delivered to a
purchaser, not misleading, or to make the Offering Documents in compliance with
applicable law, the Seller shall (to the extent that such amendment or
supplement solely relates to the Seller Information) at the expense of the
Seller, do all things reasonably necessary to assist the Depositor to prepare
and furnish to the Dealers, such amendments or supplements to the Offering
Documents as may be necessary so that the Seller Information in the Offering
Documents, as so amended or supplemented, will not contain an untrue statement,
will not, in the light of the circumstances when the Offering Documents are
delivered to a purchaser, be misleading and will comply with applicable
law.  (All capitalized terms used in this Section 5(e) and not otherwise defined
in this Agreement shall have the meanings set forth in the Indemnification
Agreement, dated as of October 10, 2014, between the Underwriters, the Initial
Purchasers, the Seller and the Depositor (the “Indemnification Agreement” and,
together with this Agreement, the “Operative Documents”)); and
 
(f)           for so long as the Trust Fund is subject to the reporting
requirements of the Exchange Act, the Seller shall provide the Depositor and the
Certificate Administrator with any Additional Form 10-D Disclosure, any
Additional Form 10-K Disclosure and any Form 8-K Disclosure Information for
which the Seller is responsible as indicated on Exhibit U, Exhibit V and
Exhibit Z to the Pooling and Servicing Agreement within the time periods set
forth in the Pooling and Servicing Agreement; provided that, in connection with
providing Additional Form 10-K Disclosure and the Seller’s reporting obligations
under Item 1119 of Regulation AB, upon reasonable request by the Seller, the
Purchaser shall provide the Seller with a list of all parties to the Pooling and
Servicing Agreement and any other Servicing Function Participant.
 
SECTION 6     Representations and Warranties.
 
(a)           The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:
 
(i)            The Seller is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Delaware
with full power and authority to own its assets and conduct its business, is
duly qualified as a foreign organization in good standing in all jurisdictions
to the extent such qualification is necessary to hold and sell the Mortgage
Loans or otherwise comply with its obligations under this Agreement except where
the failure to be so qualified would not have a material adverse effect on its
ability to perform its obligations hereunder, and the Seller has taken all
necessary action to authorize the execution and delivery of, and performance
under, the Operative Documents and has duly executed and delivered each
Operative Document, and has the power and authority to execute, deliver and
perform under each Operative Document and all the transactions contemplated
hereby and thereby, including, but not limited to, the power and authority to
sell, assign, transfer, set over and convey the Mortgage Loans in accordance
with this Agreement;
 
 
-6-

--------------------------------------------------------------------------------

 
 
(ii)           Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (C) public policy considerations underlying
the securities laws, to the extent that such public policy considerations limit
the enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;
 
(iii)          The execution and delivery of each Operative Document by the
Seller and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the Seller is a party or by
which it is bound, or any order or decree applicable to the Seller, or result in
the creation or imposition of any lien on any of the Seller’s assets or
property, in each case, which would materially and adversely affect the ability
of the Seller to carry out the transactions contemplated by the Operative
Documents;
 
(iv)          There is no action, suit, proceeding or investigation pending or,
to the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of the Mortgage Loans or the ability of the
Seller to carry out the transactions contemplated by each Operative Document;
 
(v)           The Seller is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that, in the
Seller’s good faith and reasonable judgment, is likely to materially and
adversely affect the condition (financial or other) or operations of the Seller
or its properties or might have consequences that, in the Seller’s good faith
and reasonable judgment, is likely to materially and adversely affect its
performance under any Operative Document;
 
(vi)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller; and
 
(vii)         The transfer, assignment and conveyance of the Mortgage Loans by
the Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(b)           The Purchaser represents and warrants to the Seller as of the
Closing Date that:
 
(i)            The Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, with full
corporate power and authority to own its assets and conduct its business, is
duly qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the ability of the Purchaser to perform
its obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;
 
(ii)           Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
 
(iii)          The execution and delivery of this Agreement by the Purchaser and
the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Purchaser’s organizational
documents or any agreement or instrument to which the Purchaser is a party or by
which it is bound, or any order or decree applicable to the Purchaser, or result
in the creation or imposition of any lien on any of the Purchaser’s assets or
property, in each case which would materially and adversely affect the ability
of the Purchaser to carry out the transactions contemplated by this Agreement;
 
(iv)          There is no action, suit, proceeding or investigation pending or,
to the Purchaser’s knowledge, threatened against the Purchaser in any court or
by or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;
 
(v)           The Purchaser is not in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default might have consequences that
would materially and adversely affect the condition (financial or other) or
operations of the Purchaser or its properties or might have consequences that
would materially and adversely affect its performance under any Operative
Document; and
 
 
-8-

--------------------------------------------------------------------------------

 
 
(vi)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of, or compliance by the Purchaser with, this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser.
 
(c)           The Seller further makes the representations and warranties as to
the Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-Off
Date or such other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.
 
(d)           Pursuant to the Pooling and Servicing Agreement, if (i) any party
thereto discovers or receives notice alleging that any document constituting a
part of a Mortgage File has not been properly executed, is missing, contains
information that does not conform in any material respect with the corresponding
information set forth in the Mortgage Loan Schedule, or does not appear to be
regular on its face (each, a “Document Defect”), or discovers or receives notice
alleging a breach of any representation or warranty of the Seller made pursuant
to Section 6(c) of this Agreement with respect to any Mortgage Loan (a “Breach”)
or (ii) the Special Servicer or the Purchaser receives a Repurchase Request,
such party is required to give prompt written notice thereof to the Seller.
 
(e)           Pursuant to the Pooling and Servicing Agreement, the Special
Servicer is required to determine whether any such Document Defect or Breach
with respect to any Mortgage Loan materially and adversely affects, or such
Document Defect is deemed in accordance with Section 2.03 of the Pooling and
Servicing Agreement to materially and adversely affect, the value of the
Mortgage Loan or any related REO Property or the interests of the
Certificateholders therein or causes any Mortgage Loan to fail to be a Qualified
Mortgage (any such Document Defect shall constitute a “Material Document Defect”
and any such Breach shall constitute a “Material Breach”).  If such Document
Defect or Breach has been determined to be a Material Document Defect or
Material Breach, then the Special Servicer will be required to give prompt
written notice thereof to the Seller.  Promptly upon becoming aware of any such
Material Document Defect or Material Breach (including, without limitation,
through a written notice given by any party to the Pooling and Servicing
Agreement, as provided above if the Document Defect or Breach identified therein
is a Material Document Defect or Material Breach, as the case may be), the
Seller shall, not later than 90 days from the earlier of the Seller’s discovery
or receipt of notice of, and receipt of a demand to take action with respect to,
such Material Document Defect or Material Breach, as the case may be (or, in the
case of a Material Document Defect or Material Breach relating to a Mortgage
Loan not being a “qualified mortgage” within the meaning of the REMIC
Provisions, not later than 90 days from any party discovering such Material
Document Defect or Material Breach, provided that, if such discovery is by any
party other than the Seller, the Seller receives notice thereof in a timely
manner), cure the same in all material respects (which cure shall include
payment of any losses and Additional Trust Fund Expenses associated therewith)
or, if such Material Document Defect or Material Breach, as the case may be,
cannot be cured within such 90-day period, the Seller shall (before the end of
such 90-day period) either (i) substitute a Qualified Substitute Mortgage Loan
for such affected Mortgage Loan (provided that in no event shall any such
substitution occur later than the second anniversary of the Closing Date) and
pay the Master Servicer, for deposit into the
 
 
-9-

--------------------------------------------------------------------------------

 
 
Collection Account, any Substitution Shortfall Amount in connection therewith or
(ii) repurchase the affected Mortgage Loan or any related REO Property (or the
Trust Fund’s interest therein) at the applicable Purchase Price by wire transfer
of immediately available funds to the Collection Account; provided, however,
that if (i) such Material Document Defect or Material Breach is capable of being
cured but not within such 90-day period, (ii) such Material Document Defect or
Material Breach is not related to any Mortgage Loan’s not being a “qualified
mortgage” within the meaning of the REMIC Provisions and (iii) the Seller has
commenced and is diligently proceeding with the cure of such Material Document
Defect or Material Breach within such 90-day period, then the Seller shall have
an additional 90 days to complete such cure (or, in the event of a failure to so
cure, to complete such repurchase of the related Mortgage Loan or substitute a
Qualified Substitute Mortgage Loan as described above) it being understood and
agreed that, in connection with the Seller’s receiving such additional 90-day
period, the Seller shall deliver an Officer’s Certificate to the Trustee, the
Special Servicer and the Certificate Administrator setting forth the reasons
such Material Document Defect or Material Breach is not capable of being cured
within the initial 90-day period and what actions the Seller is pursuing in
connection with the cure thereof and stating that the Seller anticipates that
such Material Document Defect or Material Breach will be cured within such
additional 90-day period; and provided, further, that, if any such Material
Document Defect is still not cured after the initial 90-day period and any such
additional 90-day period solely due to the failure of the Seller to have
received the recorded document, then the Seller shall be entitled to continue to
defer its cure, substitution or repurchase obligations in respect of such
Document Defect so long as the Seller certifies to the Trustee, the Special
Servicer and the Certificate Administrator every 30 days thereafter that the
Document Defect is still in effect solely because of its failure to have
received the recorded document and that the Seller is diligently pursuing the
cure of such defect (specifying the actions being taken), except that no such
deferral of cure, substitution or repurchase may continue beyond the date that
is 18 months following the Closing Date.  Any such repurchase of a Mortgage Loan
shall be on a whole loan, servicing released basis.  The Seller shall have no
obligation to monitor the Mortgage Loans regarding the existence of a Breach or
a Document Defect, but if the Seller discovers a Material Breach or Material
Document Defect with respect to a Mortgage Loan, it will notify the Purchaser.
 
If (x) a Mortgage Loan is to be repurchased or replaced as described above (a
“Defective Mortgage Loan”), (y) such Defective Mortgage Loan is part of a
Cross-Collateralized Group and (z) the applicable Document Defect or Breach does
not constitute a Material Document Defect or Material Breach, as the case may
be, as to the other Mortgage Loan(s) that are a part of such
Cross-Collateralized Group (the “Other Crossed Loans”) (without regard to this
paragraph), then the applicable Document Defect or Breach (as the case may be)
shall be deemed to constitute a Material Document Defect or Material Breach (as
the case may be) as to each such Other Crossed Loan for purposes of the above
provisions, and the Seller shall be obligated to repurchase or replace each such
Other Crossed Loan in accordance with the provisions above unless, in the case
of such Breach or Document Defect:
 
(A) the Seller (at its expense) delivers or causes to be delivered to the
Trustee, the Master Servicer and the Special Servicer an Opinion of Counsel to
the effect that such Seller’s repurchase or replacement of only those Mortgage
Loans as to which a Material Document Defect or Material Breach has actually
occurred without regard to the provisions of this paragraph (the “Affected
 
 
-10-

--------------------------------------------------------------------------------

 
 
Loan(s)”) and the operation of the remaining provisions of this Section 6(e) (i)
will not cause either Trust REMIC to fail to qualify as a REMIC or cause the
Grantor Trust to fail to qualify as a grantor trust under subpart E, part I of
subchapter J of the Code for federal income tax purposes at any time that any
Certificate is outstanding and (ii) will not result in the imposition of a tax
upon either Trust REMIC or the Trust Fund (including but not limited to the tax
on “prohibited transactions” as defined in Section 860F(a)(2) of the Code and
the tax on contributions to a REMIC set forth in Section 860G(d) of the Code);
and
 
(B) each of the following conditions would be satisfied if the Seller were to
repurchase or replace only the Affected Loans and not the Other Crossed Loans:
 
(1) the debt service coverage ratio for such Other Crossed Loan(s) (excluding
the Affected Loan(s)) for the four calendar quarters immediately preceding the
repurchase or replacement is not less than the lesser of (A) 0.10x below the
debt service coverage ratio for the Cross-Collateralized Group (including the
Affected Loan(s)) set forth in Annex A to the Prospectus Supplement and (B) the
debt service coverage ratio for the Cross-Collateralized Group (including the
Affected Loan(s)) for the four preceding calendar quarters preceding the
repurchase or replacement;
 
(2) the loan-to-value ratio for the Other Crossed Loans (excluding the Affected
Loan(s)) is not greater than the greatest of (A) the loan-to-value ratio,
expressed as a whole number percentage (taken to one decimal place), for the
Cross-Collateralized Group (including the Affected Loan(s)) set forth in Annex A
to the Prospectus Supplement plus 10%, (B) the loan-to-value ratio, expressed as
a whole number percentage (taken to one decimal place), for the
Cross-Collateralized Group (including the Affected Loan(s)) at the time of
repurchase or replacement and (C) 75%; and
 
(3) either (x) the exercise of remedies against the Primary Collateral of any
Mortgage Loan in the Cross-Collateralized Group will not impair the ability to
exercise remedies against the Primary Collateral of the other Mortgage Loans in
the Cross-Collateralized Group or (y) the Loan Documents evidencing and securing
the relevant Mortgage Loans have been modified in a manner that complies with
this Agreement and the Pooling and Servicing Agreement and that removes any
threat of impairment of the ability to exercise remedies against the Primary
Collateral of the other Mortgage Loans in the Cross-Collateralized Group as a
result of the exercise of remedies against the Primary Collateral of any
Mortgage Loan in the Cross-Collateralized Group.
 
The determination of the Master Servicer or the Special Servicer, as applicable,
as to whether the conditions set forth above have been satisfied shall be
conclusive and binding in
 
 
-11-

--------------------------------------------------------------------------------

 
 
the absence of manifest error on the Certificateholders, other parties to the
Pooling and Servicing Agreement and the Seller.  The Master Servicer or the
Special Servicer, as applicable, will be entitled to cause to be delivered, or
direct the Seller (in which case the Seller shall) to cause to be delivered, to
the Master Servicer or the Special Servicer, as applicable, an Appraisal of any
or all of the related Mortgaged Properties for purposes of determining whether
the condition set forth in clause (B)(2) above has been satisfied, in each case
at the expense of the Seller if the scope and cost of the Appraisal is approved
by the Seller and, prior to the occurrence and continuance of a Control
Termination Event, the Directing Holder (such approval not to be unreasonably
withheld in each case).
 
With respect to any Defective Mortgage Loan that forms a part of a
Cross-Collateralized Group and as to which the conditions described in the
second preceding paragraph are satisfied, such that the Trust Fund will continue
to hold the Other Crossed Loans, the Seller and the Depositor agree to forbear
from enforcing any remedies against the other’s Primary Collateral but each is
permitted to exercise remedies against the Primary Collateral securing its
respective Mortgage Loans, including with respect to the Trustee, the Primary
Collateral securing the Affected Loan(s) still held by the Trustee.  If the
exercise of remedies by one such party would impair the ability of the other
such party to exercise its remedies with respect to the Primary Collateral
securing the Affected Loan or the Other Crossed Loans, as the case may be, held
by the other such party, then both parties shall forbear from exercising such
remedies unless and until the Loan Documents evidencing and securing the
relevant Mortgage Loans can be modified in a manner that complies with this
Agreement to remove the threat of impairment as a result of the exercise of
remedies.  Any reserve or other cash collateral or letters of credit securing
any of the Mortgage Loans that form a Cross-Collateralized Group shall be
allocated between such Mortgage Loans in accordance with the related Loan
Documents, or otherwise on a pro rata basis based upon their outstanding Stated
Principal Balances.  All other terms of the Mortgage Loans shall remain in full
force and effect, without any modification thereof.  The provisions of this
paragraph shall be binding on all future holders of each Mortgage Loan that
forms part of a Cross-Collateralized Group.
 
The Pooling and Servicing Agreement provides that, to the extent necessary and
appropriate, the Master Servicer or Special Servicer, as applicable, will
execute (pursuant to a limited power of attorney provided by the Trustee who
will not be liable for any misuse of any such power of attorney by the Master
Servicer or Special Servicer, as applicable, or any of its agents or
subcontractors) the modification of the Loan Documents that complies with this
Agreement to remove the threat of impairment of the ability of the Seller or the
Trust Fund to exercise its remedies with respect to the Primary Collateral
securing the Mortgage Loan(s) held by such party resulting from the exercise of
remedies by the other such party. All costs and expenses incurred by the
Trustee, the Special Servicer and the Master Servicer with respect to any
Cross-Collateralized Group pursuant to this paragraph and the first, second and
third preceding paragraphs shall be advanced by the Master Servicer as provided
for in Section 2.03(a) of the Pooling and Servicing Agreement, and such advances
and interest thereon shall be included in the calculation of Purchase Price for
the Affected Loan(s) to be repurchased or replaced.
 
Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the
 
 
-12-

--------------------------------------------------------------------------------

 
 
Seller to deliver the documents referred to in clauses (1), (2), (7), (8), (18)
and (19) in the definition of “Mortgage File” in the Pooling and Servicing
Agreement in accordance with this Agreement and the Pooling and Servicing
Agreement for any Mortgage Loan shall be deemed a Material Document Defect;
provided, however, that no Document Defect (except such deemed Material Document
Defect described above) shall be considered to be a Material Document Defect
unless the document with respect to which the Document Defect exists is required
in connection with an imminent enforcement of the lender’s rights or remedies
under the related Mortgage Loan, defending any claim asserted by any Mortgagor
or third party with respect to the Mortgage Loan, establishing the validity or
priority of any lien on any collateral securing the Mortgage Loan or for any
immediate significant servicing obligation.
 
(f)            In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity, all portions of the Mortgage File and other documents and
all Escrow Payments and reserve funds pertaining to such Mortgage Loan possessed
by it, and each document that constitutes a part of the Mortgage File shall be
endorsed or assigned to the extent necessary or appropriate to the repurchasing
or substituting entity or its designee in the same manner, but only if the
respective documents have been previously assigned or endorsed to the Trustee,
and pursuant to appropriate forms of assignment, substantially similar to the
manner and forms pursuant to which such documents were previously assigned to
the Trustee or as otherwise reasonably requested to effect the retransfer and
reconveyance of the Mortgage Loan and the security therefor to the Seller or its
designee; provided that such tender by the Trustee shall be conditioned upon its
receipt from the Master Servicer of a Request for Release and an Officer’s
Certificate to the effect that the requirements for repurchase or substitution
have been satisfied.
 
(g)           The representations and warranties of the parties hereto shall
survive the execution and delivery and any termination of this Agreement and
shall inure to the benefit of the respective parties, notwithstanding any
restrictive or qualified endorsement on the Notes or Assignment of Mortgage or
the examination of the Mortgage Files.
 
(h)           Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement.  The Seller’s obligation to cure any Material Breach or Material
Document Defect or to repurchase or substitute any affected Mortgage Loan
pursuant to this Section 6 shall constitute the sole remedy available to the
Purchaser in connection with a breach of any of the Seller’s representations or
warranties contained in Section 6(c) of this Agreement or a Document Defect with
respect to any Mortgage Loan.
 
(i)            The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a Repurchase Request (other than from the
Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan, (iii) the
Seller receives a Repurchase Communication of a Repurchase Request Withdrawal
(other than from the Depositor) or (iv) the Seller rejects or disputes any
Repurchase Request.  Each such notice shall be given no later than the tenth
(10th) Business Day after (A) with respect to clauses (i) and (iii) of the
preceding
 
 
-13-

--------------------------------------------------------------------------------

 
 
sentence, receipt of a Repurchase Communication of a Repurchase Request or a
Repurchase Request Withdrawal, as applicable, and (B) with respect to clauses
(ii) and (iv) of the preceding sentence, the occurrence of the event giving rise
to the requirement for such notice, and shall include (1) the identity of the
related Mortgage Loan, (2) the date (x) such Repurchase Communication of such
Repurchase Request or Repurchase Request Withdrawal was received, (y) the
related Mortgage Loan was repurchased or replaced or (z) the Repurchase Request
was rejected or disputed, as applicable, and (3) if known, the basis for (x) the
Repurchase Request (as asserted in the Repurchase Request) or (y) any rejection
or dispute of a Repurchase Request, as applicable.
 
The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission and a true, correct and complete copy of the relevant portions of any
Form ABS-15G that the Seller is required to file with the Securities and
Exchange Commission with respect to the Mortgage Loans on or before the date
that is five (5) Business Days before the date such Form ABS-15G is required to
be filed with the Securities and Exchange Commission.
 
In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests.  Any such information requested shall be
provided as promptly as practicable after such request is made.
 
The Seller agrees that no 15Ga-1 Notice Provider will be required to provide
information in a 15Ga-1 Notice that is protected by the attorney-client
privilege or attorney work product doctrines.  In addition, the Seller hereby
acknowledges that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement is so provided only to assist the Seller,
the Depositor and their respective Affiliates to comply with Rule 15Ga-1 under
the Exchange Act, Items 1104 and 1121 of Regulation AB and any other requirement
of law or regulation and (ii)(A) no action taken by, or inaction of, a 15Ga-1
Notice Provider and (B) no information provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement by a 15Ga-1 Notice Provider shall be deemed
to constitute a waiver or defense to the exercise of any legal right the 15Ga-1
Notice Provider may have with respect to this Agreement, including with respect
to any Repurchase Request that is the subject of a 15Ga-1 Notice.
 
Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Document Defect or Material Breach.
 
Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust Fund is 0001619616.
 
“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.
 
 
-14-

--------------------------------------------------------------------------------

 
 
SECTION 7     Review of Mortgage File.  The parties hereto acknowledge that the
Custodian will be required to review the Mortgage Files pursuant to Section 2.02
of the Pooling and Servicing Agreement and if it finds any document or documents
not to have been properly executed, or to be missing or to be defective on its
face in any material respect, to notify the Purchaser, which shall promptly
notify the Seller.
 
SECTION 8     Conditions to Closing.  The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the purchase price
for the Mortgage Loans as contemplated by Section 1 of this Agreement.  The
obligations of the Purchaser to purchase the Mortgage Loans shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:
 
(a)           Each of the obligations of the Seller required to be performed by
it at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by an authorized
officer of the Seller substantially in the form of Exhibit D to this Agreement.
 
(b)           The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.
 
(c)           The Purchaser shall have received the following additional closing
documents:
 
(i)            copies of the Seller’s Articles of Association, charter, by-laws
or other organizational documents and all amendments, revisions, restatements
and supplements thereof, certified as of a recent date by the Secretary of the
Seller;
 
(ii)           a certificate as of a recent date of the Secretary of State of
the State of Delaware to the effect that the Seller is duly organized, existing
and in good standing in the State of Delaware;
 
(iii)          an officer’s certificate of the Seller in form reasonably
acceptable to the Underwriters, the Initial Purchasers and each Rating Agency;
 
(iv)         an opinion of counsel of the Seller, subject to customary
exceptions and carve-outs, in form reasonably acceptable to the Underwriters,
the Initial Purchasers and each Rating Agency; and
 
 
-15-

--------------------------------------------------------------------------------

 
 
(v)           a letter from counsel of the Seller substantially to the effect
that (a) nothing has come to such counsel’s attention that would lead such
counsel to believe that the agreed upon sections of the Primary Free Writing
Prospectus, the Prospectus Supplement, the Preliminary Offering Circular or the
Final Offering Circular (each as defined in the Indemnification Agreement), as
of the date thereof or as of the Closing Date (or, in the case of the Primary
Free Writing Prospectus or the Preliminary Offering Circular, solely as of the
time of sale) contained or contain, as applicable, with respect to the Seller or
the Mortgage Loans, any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements therein relating to the
Seller or the Mortgage Loans, in the light of the circumstances under which they
were made, not misleading and (b) the Seller Information (as defined in the
Indemnification Agreement) in the Prospectus Supplement appears to be
appropriately responsive in all material respects to the applicable requirements
of Regulation AB.
 
(d)           The Public Certificates shall have been concurrently issued and
sold pursuant to the terms of the Underwriting Agreement.  The Private
Certificates shall have been concurrently issued and sold pursuant to the terms
of the Certificate Purchase Agreement.
 
(e)           The Seller shall have executed and delivered concurrently herewith
the Indemnification Agreement.
 
(f)           The Seller shall furnish the Purchaser, the Underwriters and the
Initial Purchasers with such other certificates of its officers or others and
such other documents and opinions to evidence fulfillment of the conditions set
forth in this Agreement as the Purchaser and its counsel may reasonably request.
 
SECTION 9     Closing.  The closing for the purchase and sale of the Mortgage
Loans shall take place at the offices of Orrick, Herrington & Sutcliffe LLP, New
York, New York, at 10:00 a.m., on the Closing Date or such other place and time
as the parties shall agree.
 
SECTION 10     Expenses.  The Seller will pay its pro rata share (the Seller’s
pro rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-Off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-Off Date of all the mortgage
loans to be included in the Trust Fund) of all costs and expenses of the
Purchaser in connection with the transactions contemplated herein, including,
but not limited to: (i) the costs and expenses of the Purchaser in connection
with the purchase of the Mortgage Loans; (ii) the costs and expenses of
reproducing and delivering the Pooling and Servicing Agreement and this
Agreement and printing (or otherwise reproducing) and delivering the
Certificates; (iii) the reasonable and documented fees, costs and expenses of
the Trustee, the Certificate Administrator, the Master Servicer, the Special
Servicer and their respective counsel; (iv) the fees and disbursements of a firm
of certified public accountants selected by the Purchaser and the Seller with
respect to numerical information in respect of the Mortgage Loans and the
Certificates included in the Prospectus, Primary Free Writing Prospectus, the
Prospectus Supplement, the Preliminary Offering Circular, the Final Offering
Circular and any related disclosure for the initial Form 8-K, including the cost
of obtaining any “comfort letters” with respect to such items; (v) the costs and
expenses in connection with the qualification or exemption of the Certificates
under state securities or blue sky laws, including filing fees and
 
 
-16-

--------------------------------------------------------------------------------

 
 
reasonable fees and disbursements of counsel in connection therewith; (vi) the
costs and expenses in connection with any determination of the eligibility of
the Certificates for investment by institutional investors in any jurisdiction
and the preparation of any legal investment survey, including reasonable fees
and disbursements of counsel in connection therewith; (vii) the costs and
expenses in connection with printing (or otherwise reproducing) and delivering
the Registration Statement, Prospectus, Primary Free Writing Prospectus,
Prospectus Supplement, Preliminary Offering Circular and Final Offering Circular
and the reproducing and delivery of this Agreement and the furnishing to the
Underwriters of such copies of the Registration Statement, Prospectus, Primary
Free Writing Prospectus, Prospectus Supplement, Preliminary Offering Circular,
Final Offering Circular and this Agreement as the Underwriters may reasonably
request; (viii) the fees of the rating agency or agencies requested to rate the
Certificates; (ix) the reasonable fees and expenses of Orrick, Herrington &
Sutcliffe LLP as counsel to the Depositor; and (x) the reasonable fees and
expenses of Mayer Brown LLP, as counsel to the Underwriters and the Initial
Purchasers.
 
If the Seller elects to exercise its rights under Section 11.15 of the Pooling
and Servicing Agreement, then the Seller shall pay the reasonable costs and
expenses (if any) of the Depositor, Master Servicer, Special Servicer and
Trustee resulting from such parties’ obligations to cooperate with the Seller
under Section 11.15 of the Pooling and Servicing Agreement.
 
SECTION 11     Severability of Provisions.  If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.  Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.
 
SECTION 12     Governing Law.  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.
 
SECTION 13     Waiver of Jury Trial.  THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
SECTION 14     Submission to Jurisdiction.  EACH OF THE PARTIES HERETO
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE
 
 
-17-

--------------------------------------------------------------------------------

 
 
OF NEW YORK LOCATED IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW; AND (IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A
COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER
AND AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY MANNER PERMITTED BY LAW.
 
SECTION 15     No Third-Party Beneficiaries.  The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 16.
 
SECTION 16     Assignment.  The Seller hereby acknowledges that the Purchaser
has, concurrently with the execution hereof, executed and delivered the Pooling
and Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders.  The
Seller hereby acknowledges its obligations pursuant to Sections 2.01, 2.02 and
2.03 of the Pooling and Servicing Agreement.  This Agreement shall bind and
inure to the benefit of and be enforceable by the Seller, the Purchaser and
their permitted successors and assigns.  Any Person into which the Seller may be
merged or consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller may become a party, or any Person succeeding
to all or substantially all of the business of the Seller, shall be the
successor to the Seller hereunder without any further act.  The warranties and
representations and the agreements made by the Seller herein shall survive
delivery of the Mortgage Loans to the Trustee until the termination of the
Pooling and Servicing Agreement, but shall not be further assigned by the
Trustee to any Person.
 
SECTION 17     Notices.  All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by fax transmission or electronic mail and
confirmed to it at Citigroup Commercial Mortgage Securities Inc., 390 Greenwich
Street, 5th Floor, New York, New York 10013, to the attention of Paul
Vanderslice, fax number (212) 723-8599, and 390 Greenwich Street, 7th Floor, New
York, New York 10013, to the attention of Richard Simpson, fax number (646)
328-2943, and 388 Greenwich Street, 17th Floor, New York, New York 10013, to the
attention of Ryan M. O’Connor, fax number (646) 862-8988, and with an electronic
copy emailed to Richard Simpson at richard.simpson@citi.com and to Ryan M.
O’Connor at ryan.m.oconnor@citi.com, (ii) if sent to the Seller, will be mailed,
hand delivered, couriered or sent by fax transmission or electronic mail and
confirmed to it at MC-Five Mile Commercial Mortgage Finance LLC, 1330 Avenue of
the Americas, New York, New York 10019, Attention: Matthew Philip, Managing
Director, fax number (212) 315-9857, and (iii) in the case of any of the
preceding parties, such other address as may hereafter be furnished to the other
party in writing by such parties.
 
 
-18-

--------------------------------------------------------------------------------

 
 
SECTION 18     Amendment.  This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller.  This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice.  No amendment to the
Pooling and Servicing Agreement which relates to defined terms contained therein
or to any obligations or rights of the Seller whatsoever shall be effective
against the Seller unless the Seller shall have agreed to such amendment in
writing.
 
SECTION 19     Counterparts.  This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.
 
SECTION 20     Exercise of Rights.  No failure or delay on the part of any party
to exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege.  Except as set forth in Section 6(h) of
this Agreement, the rights and remedies herein expressly provided are cumulative
and not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity.  No notice to or demand on any party in any case
shall entitle such party to any other or further notice or demand in similar or
other circumstances, or constitute a waiver of the right of either party to any
other or further action in any circumstances without notice or demand.
 
SECTION 21     No Partnership.  Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties
hereto.  Nothing herein contained shall be deemed or construed as creating an
agency relationship between the Purchaser and the Seller and neither party shall
take any action which could reasonably lead a third party to assume that it has
the authority to bind the other party or make commitments on such party’s
behalf.
 
SECTION 22     Miscellaneous.  This Agreement supersedes all prior agreements
and understandings relating to the subject matter hereof.  Neither this
Agreement nor any term hereof may be waived, discharged or terminated orally,
but only by an instrument in writing signed by the party against whom
enforcement of the waiver, discharge or termination is sought.
 
SECTION 23     Further Assurances.  The Seller and Purchaser each agree to
execute and deliver such instruments and take such further actions as any party
hereto may, from time to time, reasonably request in order to effectuate the
purposes and carry out the terms of this Agreement.
 
* * * * * *
 
 
-19-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.
 

 
CITIGROUP COMMERCIAL MORTGAGE SECURITIES INC.
     
 
By:
  /s/ Richard W. Simpson    
Name: Richard W. Simpson
   
Title: Authorized Signatory

 
 

 
MC-FIVE MILE COMMERCIAL MORTGAGE FINANCE LLC
     
 
By:
    /s/ Erin M. O’Callaghan    
          Name: Erin M. O’Callaghan
   
          Title: Executive Director

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A

 
MORTGAGE LOAN SCHEDULE
 
CGCMT 2014-GC25 Mortgage Loan Schedule

Control
     
Loan
       
Number
 
Footnotes
 
Number
 
Property Name
 
Address
8
     
MC0023C66
 
The Heights at State College
 
201 Northwick Boulevard
9
     
MC0023F14
 
6010 Bay Parkway
 
6010 Bay Parkway
11
     
MC00241E9
 
Iron Guard Storage Portfolio
   
11.01
     
MC00241E9 - MC0024844
 
Iron Guard Storage - Webster
 
410 Old Galveston Road
11.02
     
MC00241E9 - MC0024885
 
Iron Guard Storage - Gum Branch
 
1230 Gum Branch Road
11.03
     
MC00241E9 - MC0024869
 
Iron Guard Storage - Camas
 
2327 Northeast 3rd Loop
11.04
     
MC00241E9 - MC00247E3
 
Iron Guard Storage - Katy
 
24620 Franz Road
11.05
     
MC00241E9 - MC0024836
 
Iron Guard Storage - Shurling
 
1300 Shurling Drive
11.06
     
MC00241E9 - MC0024828
 
Iron Guard Storage - Riverside
 
2405 Riverside Drive
11.07
     
MC00241E9 - MC0024810
 
Iron Guard Storage - Prater
 
275 East Prater Way
11.08
     
MC00241E9 - MC00247F0
 
Iron Guard Storage - Key
 
915 Key Street
11.09
     
MC00241E9 - MC00247D5
 
Iron Guard Storage – Bertram
 
1045 Bertram Road
11.10
     
MC00241E9 - MC0024877
 
Iron Guard Storage - Center
 
135 Center Street
11.11
     
MC00241E9 - MC0024802
 
Iron Guard Storage - Marine
 
108 North Marine Boulevard
11.12
     
MC00241E9 - MC0024851
 
Iron Guard Storage - Wylds
 
1805 Wylds Road
24
     
MC0022053
 
Smyrna Shopping Center
 
100 East Glenwood Avenue
25
     
MC0023598
 
Arrowhead Properties
 
1695, 1705, & 1715 Indian Wood Circle
31
     
MC0020685
 
Delavan Crossing
 
1741-1823 East Geneva Street
35
     
MC001FA62
 
Prescott Valley Shopping Center
 
7680 East State Route 69
39
     
MC0021A05
 
Spring Green II
 
10605 & 10705 Spring Green Boulevard

 
 
A-1

--------------------------------------------------------------------------------

 
 
CGCMT 2014-GC25 Mortgage Loan Schedule

                                                                       
Original
 
Remaining
   
Control
     
Loan
                 
Cut-Off Date
 
Mortgage
 
Term To
   
Number
 
Footnotes
 
Number
 
Property Name
 
City
 
State
 
Zip Code
 
Balance ($)
 
Rate
 
Maturity Date
 
Maturity Date
8
     
MC0023C66
 
The Heights at State College
 
State College
 
Pennsylvania
 
16803
 
59,000,000
 
4.33000%
 
119
 
9/6/2024
9
     
MC0023F14
 
6010 Bay Parkway
 
Brooklyn
 
New York
 
11204
 
49,000,000
 
4.75000%
 
120
 
10/6/2024
11
     
MC00241E9
 
Iron Guard Storage Portfolio
             
35,700,000
 
4.61000%
 
120
 
10/6/2024
11.01
     
MC00241E9 - MC0024844
 
Iron Guard Storage - Webster
 
Webster
 
Texas
 
77598
               
11.02
     
MC00241E9 - MC0024885
 
Iron Guard Storage - Gum Branch
 
Jacksonville
 
North Carolina
 
28540
               
11.03
     
MC00241E9 - MC0024869
 
Iron Guard Storage - Camas
 
Camas
 
Washington
 
98607
               
11.04
     
MC00241E9 - MC00247E3
 
Iron Guard Storage - Katy
 
Katy
 
Texas
 
77493
               
11.05
     
MC00241E9 - MC0024836
 
Iron Guard Storage - Shurling
 
Macon
 
Georgia
 
31211
               
11.06
     
MC00241E9 - MC0024828
 
Iron Guard Storage - Riverside
 
Danville
 
Virginia
 
24540
               
11.07
     
MC00241E9 - MC0024810
 
Iron Guard Storage - Prater
 
Sparks
 
Nevada
 
89431
               
11.08
     
MC00241E9 - MC00247F0
 
Iron Guard Storage - Key
 
Macon
 
Georgia
 
31204
               
11.09
     
MC00241E9 - MC00247D5
 
Iron Guard Storage – Bertram
 
Augusta
 
Georgia
 
30909
               
11.10
     
MC00241E9 - MC0024877
 
Iron Guard Storage - Center
 
Jacksonville
 
North Carolina
 
28546
               
11.11
     
MC00241E9 - MC0024802
 
Iron Guard Storage - Marine
 
Jacksonville
 
North Carolina
 
28540
               
11.12
     
MC00241E9 - MC0024851
 
Iron Guard Storage - Wylds
 
Augusta
 
Georgia
 
30909
               
24
     
MC0022053
 
Smyrna Shopping Center
 
Smyrna
 
Delaware
 
19977
 
10,100,000
 
4.57000%
 
119
 
9/6/2024
25
     
MC0023598
 
Arrowhead Properties
 
Maumee
 
Ohio
 
43537
 
9,812,725
 
4.78800%
 
119
 
9/1/2024
31
     
MC0020685
 
Delavan Crossing
 
Delavan
 
Wisconsin
 
53115
 
7,050,000
 
4.73000%
 
120
 
10/6/2024
35
     
MC001FA62
 
Prescott Valley Shopping Center
 
Prescott Valley
 
Arizona
 
86314
 
6,488,159
 
4.45000%
 
119
 
9/6/2024
39
     
MC0021A05
 
Spring Green II
 
Katy
 
Texas
 
77494
 
6,000,000
 
4.52000%
 
119
 
9/6/2024

 
 
A-2

--------------------------------------------------------------------------------

 
 
CGCMT 2014-GC25 Mortgage Loan Schedule

                                                           
Remaining
             
Crossed With
           
Control
     
Loan
     
Amortization Term
 
Servicing
 
Subservicing
 
Mortgage
 
Other Loans
 
ARD
 
Final
 
ARD
Number
 
Footnotes
 
Number
 
Property Name
 
(Mos.)
 
Fee Rate (%)
 
Fee Rate (%)
 
Loan Seller
 
(Crossed Group)
 
(Yes/No)
 
Maturity Date
 
Revised Rate
8
     
MC0023C66
 
The Heights at State College
 
360
 
0.01000%
 
0.00000%
 
MC-FiveMile
 
NAP
 
No
       
9
     
MC0023F14
 
6010 Bay Parkway
 
360
 
0.01000%
 
0.00000%
 
MC-FiveMile
 
NAP
 
No
       
11
     
MC00241E9
 
Iron Guard Storage Portfolio
 
360
 
0.01000%
 
0.00000%
 
MC-FiveMile
 
NAP
 
No
       
11.01
     
MC00241E9 - MC0024844
 
Iron Guard Storage - Webster
                               
11.02
     
MC00241E9 - MC0024885
 
Iron Guard Storage - Gum Branch
                               
11.03
     
MC00241E9 - MC0024869
 
Iron Guard Storage - Camas
                               
11.04
     
MC00241E9 - MC00247E3
 
Iron Guard Storage - Katy
                               
11.05
     
MC00241E9 - MC0024836
 
Iron Guard Storage - Shurling
                               
11.06
     
MC00241E9 - MC0024828
 
Iron Guard Storage - Riverside
                               
11.07
     
MC00241E9 - MC0024810
 
Iron Guard Storage - Prater
                               
11.08
     
MC00241E9 - MC00247F0
 
Iron Guard Storage - Key
                               
11.09
     
MC00241E9 - MC00247D5
 
Iron Guard Storage – Bertram
                               
11.10
     
MC00241E9 - MC0024877
 
Iron Guard Storage - Center
                               
11.11
     
MC00241E9 - MC0024802
 
Iron Guard Storage - Marine
                               
11.12
     
MC00241E9 - MC0024851
 
Iron Guard Storage - Wylds
                               
24
     
MC0022053
 
Smyrna Shopping Center
 
360
 
0.01000%
 
0.00000%
 
MC-FiveMile
 
NAP
 
No
       
25
     
MC0023598
 
Arrowhead Properties
 
359
 
0.01000%
 
0.00000%
 
MC-FiveMile
 
NAP
 
No
       
31
     
MC0020685
 
Delavan Crossing
 
360
 
0.01000%
 
0.00000%
 
MC-FiveMile
 
NAP
 
No
       
35
     
MC001FA62
 
Prescott Valley Shopping Center
 
299
 
0.01000%
 
0.00000%
 
MC-FiveMile
 
NAP
 
No
       
39
     
MC0021A05
 
Spring Green II
 
360
 
0.01000%
 
0.00000%
 
MC-FiveMile
 
NAP
 
No
       

 
 
A-3

--------------------------------------------------------------------------------

 
 
CGCMT 2014-GC25 Mortgage Loan Schedule
 

                         
Companion Loan
     
Companion Loan
                               
Remaining
 
Companion Loan
 
Remaining
 
Companion Loan
Control
     
Loan
     
Companion Loan
 
Companion Loan
 
Companion Loan
 
Term To
 
Maturity
 
Amortization Term
 
Servicing
Number
 
Footnotes
 
Number
 
Property Name
 
Flag
 
Cut-off Balance
 
Interest Rate
 
Maturity (Mos.)
 
Date
 
(Mos.)
 
Fees
8
     
MC0023C66
 
The Heights at State College
 
No
                       
9
     
MC0023F14
 
6010 Bay Parkway
 
No
                       
11
     
MC00241E9
 
Iron Guard Storage Portfolio
 
No
                       
11.01
     
MC00241E9 - MC0024844
 
Iron Guard Storage - Webster
                           
11.02
     
MC00241E9 - MC0024885
 
Iron Guard Storage - Gum Branch
                           
11.03
     
MC00241E9 - MC0024869
 
Iron Guard Storage - Camas
                           
11.04
     
MC00241E9 - MC00247E3
 
Iron Guard Storage - Katy
                           
11.05
     
MC00241E9 - MC0024836
 
Iron Guard Storage - Shurling
                           
11.06
     
MC00241E9 - MC0024828
 
Iron Guard Storage - Riverside
                           
11.07
     
MC00241E9 - MC0024810
 
Iron Guard Storage - Prater
                           
11.08
     
MC00241E9 - MC00247F0
 
Iron Guard Storage - Key
                           
11.09
     
MC00241E9 - MC00247D5
 
Iron Guard Storage – Bertram
                           
11.10
     
MC00241E9 - MC0024877
 
Iron Guard Storage - Center
                           
11.11
     
MC00241E9 - MC0024802
 
Iron Guard Storage - Marine
                           
11.12
     
MC00241E9 - MC0024851
 
Iron Guard Storage - Wylds
                           
24
     
MC0022053
 
Smyrna Shopping Center
 
No
                       
25
     
MC0023598
 
Arrowhead Properties
 
No
                       
31
     
MC0020685
 
Delavan Crossing
 
No
                       
35
     
MC001FA62
 
Prescott Valley Shopping Center
 
No
                       
39
     
MC0021A05
 
Spring Green II
 
No
                       

 
 
A-4

--------------------------------------------------------------------------------

 
 
EXHIBIT B

 
MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 
(1)
Whole Loan; Ownership of Mortgage Loans.  Except with respect to a Mortgage Loan
that is part of a Loan Combination, each Mortgage Loan is a whole loan and not a
participation interest in a Mortgage Loan.  Each Mortgage Loan that is part of a
Loan Combination is a senior or pari passu portion of a whole loan evidenced by
a senior or pari passu note.  At the time of the sale, transfer and assignment
to Depositor, no Mortgage Note or Mortgage was subject to any assignment (other
than assignments to the Seller), participation or pledge, and the Seller had
good title to, and was the sole owner of, each Mortgage Loan free and clear of
any and all liens, charges, pledges, encumbrances, participations, any other
ownership interests on, in or to such Mortgage Loan other than any servicing
rights appointment or similar agreement, any Other Pooling and Servicing
Agreement with respect to an Outside Serviced Trust Loan and rights of the
holder of a related Companion Loan pursuant to a Co-Lender Agreement.  The
Seller has full right and authority to sell, assign and transfer each Mortgage
Loan, and the assignment to Depositor constitutes a legal, valid and binding
assignment of such Mortgage Loan free and clear of any and all liens, pledges,
charges or security interests of any nature encumbering such Mortgage Loan other
than the rights of the holder of a related Companion Loan pursuant to a
Co-Lender Agreement.

 
(2)
Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of Leases
(if a separate instrument), guaranty and other agreement executed by or on
behalf of the related Mortgagor, guarantor or other obligor in connection with
such Mortgage Loan is the legal, valid and binding obligation of the related
Mortgagor, guarantor or other obligor (subject to any non-recourse provisions
contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law)
and (ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 
Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based
 
 
B-1

--------------------------------------------------------------------------------

 
 
on intentional fraud by the Seller in connection with the origination of the
Mortgage Loan, that would deny the Mortgagee the principal benefits intended to
be provided by the Mortgage Note, Mortgage or other Loan Documents.
 
(3)
Mortgage Provisions.  The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, nonjudicial foreclosure subject to the
limitations set forth in the Standard Qualifications.

 
(4)
Mortgage Status; Waivers and Modifications.  Since origination and except by
written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Mortgagor nor the related guarantor has been released from its material
obligations under the Mortgage Loan.

 
(5)
Lien; Valid Assignment.  Subject to the Standard Qualifications, each assignment
of Mortgage and assignment of Assignment of Leases to the Trust Fund constitutes
a legal, valid and binding assignment to the Trust Fund.  Each related Mortgage
and Assignment of Leases is freely assignable without the consent of the related
Mortgagor.  Each related Mortgage is a legal, valid and enforceable first lien
on the related Mortgagor’s fee (or if identified on the Mortgage Loan Schedule,
leasehold) interest in the Mortgaged Property in the principal amount of such
Mortgage Loan or allocated loan amount (subject only to Permitted Encumbrances
(as defined below) and the exceptions to paragraph (6) set forth on Exhibit C
(each such exception, a “Title Exception”)), except as the enforcement thereof
may be limited by the Standard Qualifications. Such Mortgaged Property (subject
to and excepting Permitted Encumbrances and the Title Exceptions) as of
origination was, and as of the Cut-Off Date, to the Seller’s knowledge, is free
and clear of any recorded mechanics’ liens, recorded materialmen’s liens and
other recorded encumbrances which are prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below), and, to the
Seller’s knowledge and subject to the rights of tenants (as tenants only)
(subject to and excepting Permitted Encumbrances and the Title Exceptions), no
rights exist which under law could give rise to any such lien or encumbrance
that would be prior to or equal with the lien of the related Mortgage, except
those which are bonded over, escrowed for or insured against by a lender’s title
insurance policy (as described below).  Notwithstanding anything herein to the
contrary, no representation is made as to the perfection of any security
interest in rents or other personal property to the extent that possession or
control of such items or actions other than the filing of Uniform Commercial
Code financing statements is required in order to effect such perfection.

 
 
B-2

--------------------------------------------------------------------------------

 
 
(6)
Permitted Liens; Title Insurance.  Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a pro
forma policy, a preliminary title policy with escrow instructions or a “marked
up” commitment, in each case binding on the title insurer) (the “Title Policy”)
in the original principal amount of such Mortgage Loan (or with respect to a
Mortgage Loan secured by multiple properties, an amount equal to at least the
allocated loan amount with respect to the Title Policy for each such property)
after all advances of principal (including any advances held in escrow or
reserves), that insures for the benefit of the owner of the indebtedness secured
by the Mortgage, the first priority lien of the Mortgage, which lien is subject
only to (a) the lien of current real property taxes, water charges, sewer rents
and assessments due and payable but not yet delinquent; (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record; (c) the exceptions (general and specific) and exclusions set
forth in such Title Policy; (d) other matters to which like properties are
commonly subject; (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Cross-Collateralized Group; and (g) if the
related Mortgage Loan is part of a Loan Combination, the rights of the holder(s)
of the related Companion Loan(s) pursuant to the related Co-Lender Agreement;
provided that none of items (a) through (g), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”).  Except as contemplated by clause
(f) of the preceding sentence, none of the Permitted Encumbrances are mortgage
liens that are senior to or coordinate and co-equal with the lien of the related
Mortgage.  Such Title Policy (or, if it has yet to be issued, the coverage to be
provided thereby) is in full force and effect, all premiums thereon have been
paid and no claims have been made by the Seller thereunder and no claims have
been paid thereunder. Neither the Seller, nor to the Seller’s knowledge, any
other holder of the Mortgage Loan, has done, by act or omission, anything that
would materially impair the coverage under such Title Policy.

 
(7)
Junior Liens.  It being understood that B notes secured by the same Mortgage as
a Mortgage Loan are not subordinate mortgages or junior liens, except for any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, there are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanic’s and materialmen’s liens (which are the subject of the representation
in paragraph (5) above), and equipment and other personal property
financing).  Except as set forth on Exhibit B-30-1, the Seller has no knowledge
of any mezzanine debt secured directly by interests in the related Mortgagor.

 
(8)
Assignment of Leases and Rents.  There exists as part of the related Mortgage
File an Assignment of Leases (either as a separate instrument or incorporated
into the related Mortgage). Subject to the Permitted Encumbrances and the Title
Exceptions, each related

 
 
B-3

--------------------------------------------------------------------------------

 
 
 
Assignment of Leases creates a valid first-priority collateral assignment of, or
a valid first-priority lien or security interest in, rents and certain rights
under the related lease or leases, subject only to a license granted to the
related Mortgagor to exercise certain rights and to perform certain obligations
of the lessor under such lease or leases, including the right to operate the
related leased property, except as the enforcement thereof may be limited by the
Standard Qualifications.  The related Mortgage or related Assignment of Leases,
subject to applicable law, provides that, upon an event of default under the
Mortgage Loan, a receiver is permitted to be appointed for the collection of
rents or for the related Mortgagee to enter into possession to collect the rents
or for rents to be paid directly to the Mortgagee.

 
(9)
UCC Filings.  If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, submitted in proper form for filing
and/or recording), UCC financing statements in the appropriate public filing
and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Mortgage Loan documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be.  Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above.  No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.

 
(10)
Condition of Property.  The Seller or the originator of the Mortgage Loan
inspected or caused to be inspected each related Mortgaged Property within six
months of origination of the Mortgage Loan and within thirteen months of the
Cut-Off Date.

 
An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-Off Date.  To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.
 
(11)
Taxes and Assessments.  All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-Off Date have become delinquent in
respect of each related Mortgaged Property have been

 
 
B-4

--------------------------------------------------------------------------------

 
 
 
paid, or an escrow of funds has been established in an amount sufficient to
cover such payments and reasonably estimated interest and penalties, if any,
thereon.  For purposes of this representation and warranty, real estate taxes
and governmental assessments and other outstanding governmental charges and
installments thereof shall not be considered delinquent until the earlier of (a)
the date on which interest and/or penalties would first be payable thereon and
(b) the date on which enforcement action is entitled to be taken by the related
taxing authority.

 
(12)
Condemnation.  As of the date of origination and to the Seller’s knowledge as of
the Cut-Off Date, there is no proceeding pending, and, to the Seller’s knowledge
as of the date of origination and as of the Cut-Off Date, there is no proceeding
threatened, for the total or partial condemnation of such Mortgaged Property
that would have a material adverse effect on the value, use or operation of the
Mortgaged Property.

 
(13)
Actions Concerning Mortgage Loan.  As of the date of origination and to the
Seller’s knowledge as of the Cut-Off Date, there was no pending or filed action,
suit or proceeding, arbitration or governmental investigation involving any
Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Mortgage Loan documents or (f) the current principal use
of the Mortgaged Property.

 
(14)
Escrow Deposits.  All escrow deposits and payments required to be escrowed with
Mortgagee pursuant to each Mortgage Loan are in the possession, or under the
control, of the Seller or its servicer, and there are no deficiencies (subject
to any applicable grace or cure periods) in connection therewith, and all such
escrows and deposits (or the right thereto) that are required to be escrowed
with Mortgagee under the related Loan Documents are being conveyed by the Seller
to Depositor or its servicer.

 
(15)
No Holdbacks.  The principal amount of the Mortgage Loan stated on the Mortgage
Loan Schedule has been fully disbursed as of the Closing Date and there is no
requirement for future advances thereunder (except in those cases where the full
amount of the Mortgage Loan has been disbursed but a portion thereof is being
held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
the Seller to merit such holdback).

 
(16)
Insurance.  Each related Mortgaged Property is, and is required pursuant to the
related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Loan Documents and having a
claims-paying or financial strength rating of at least “A-:VIII” from A.M. Best
Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or “A-”
from Standard & Poor’s Ratings Services (collectively the

 
 
B-5

--------------------------------------------------------------------------------

 
 
 
“Insurance Rating Requirements”), in an amount (subject to a customary
deductible) not less than the lesser of (1) the original principal balance of
the Mortgage Loan and (2) the full insurable value on a replacement cost basis
of the improvements, furniture, furnishings, fixtures and equipment owned by the
Mortgagor and included in the Mortgaged Property (with no deduction for physical
depreciation), but, in any event, not less than the amount necessary or
containing such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged Property.

 
Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).
 
If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as a “Special Flood Hazard Area,” the
related Mortgagor  is required to maintain insurance  in the maximum amount
available under the National Flood Insurance Program.
 
If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.
 
The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.
 
An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained from an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or
“A-”  by Standard & Poor’s Ratings Services in an amount not less than 100% of
the SEL.
 
 
B-6

--------------------------------------------------------------------------------

 
 
The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan (or related Loan
Combination), the Mortgagee (or a trustee appointed by it) having the right to
hold and disburse such proceeds as the repair or restoration progresses, or (b)
to the payment of the outstanding principal balance of such Mortgage Loan
together with any accrued interest thereon.
 
All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-Off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee.  Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums.  All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days’ prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by the Seller.
 
(17)
Access; Utilities; Separate Tax Lots.  Each Mortgaged Property (a) is located on
or adjacent to a public road and has direct legal access to such road, or has
access  via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Mortgage Loan requires the Mortgagor to escrow an amount sufficient to pay
taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.

 
(18)
No Encroachments.  To the Seller’s knowledge based solely on surveys obtained in
connection with origination and the Mortgagee’s Title Policy (or, if such policy
is not yet issued, a pro forma title policy, a preliminary title policy with
escrow instructions or a “marked up” commitment) obtained in connection with the
origination of each Mortgage Loan, all material improvements that were included
for the purpose of determining the appraised value of the related Mortgaged
Property at the time of the origination of such Mortgage Loan are within the
boundaries of the related Mortgaged Property, except encroachments that do not
materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under the Title
Policy.  No improvements on adjoining parcels encroach onto the related
Mortgaged Property except for encroachments that do not materially and adversely
affect the value

 
 
B-7

--------------------------------------------------------------------------------

 
 
or current use of such Mortgaged Property or for which insurance or endorsements
were obtained under the Title Policy.  No improvements encroach upon any
easements except for encroachments the removal of which would not materially and
adversely affect the value or current use of such Mortgaged Property or for
which insurance or endorsements were obtained under the Title Policy.
 
(19)
No Contingent Interest or Equity Participation.  No Mortgage Loan has a shared
appreciation feature, any other contingent interest feature or a negative
amortization feature or an equity participation by the Seller.

 
(20)
REMIC.  The Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Loan and (B) either: (a) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Mortgage Loan (or related Loan
Combination) was originated at least equal to 80% of the adjusted issue price of
the Mortgage Loan (or related Loan Combination) on such date or (ii) at the
Closing Date at least equal to 80% of the adjusted issue price of the Mortgage
Loan (or related Loan Combination) on such date, provided that for purposes
hereof, the fair market value of the real property interest must first be
reduced by (A) the amount of any lien on the real property interest that is
senior to the Mortgage Loan and (B) a proportionate amount of any lien that is
in parity with the Mortgage Loan; or (b) substantially all of the proceeds of
such Mortgage Loan were used to acquire, improve or protect the real property
which served as the only security for such Mortgage Loan (other than a recourse
feature or other third-party credit enhancement within the meaning of Treasury
Regulations Section 1.860G-2(a)(1)(ii)).  If the Mortgage Loan was
“significantly modified” prior to the Closing Date so as to result in a taxable
exchange under Section 1001 of the Code, it either (x) was modified as a result
of the default or reasonably foreseeable default of such Mortgage Loan or (y)
satisfies the provisions of either sub-clause (B)(a)(i) above (substituting the
date of the last such modification for the date the Mortgage Loan was
originated) or sub-clause (B)(a)(ii), including the proviso thereto.  Any
prepayment premium and yield maintenance charges applicable to the Mortgage Loan
constitute “customary prepayment penalties” within the meaning of Treasury
Regulations Section 1.860G-1(b)(2).  All terms used in this paragraph shall have
the same meanings as set forth in the related Treasury Regulations.

 
(21)
Compliance with Usury Laws.  The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charge, or prepayment premiums) of
such Mortgage Loan complied as of the date of origination with, or was exempt
from, applicable state or federal laws, regulations and other requirements
pertaining to usury.

 
(22)
Authorized to do Business.  To the extent required under applicable law, as of
the Cut-Off Date or as of the date that such entity held the Mortgage Note, each
holder of the Mortgage Note was authorized to originate, acquire and/or hold (as
applicable) the

 
 
B-8

--------------------------------------------------------------------------------

 
 
Mortgage Note in the jurisdiction in which each related Mortgaged Property is
located, or the failure to be so authorized does not materially and adversely
affect the enforceability of such Mortgage Loan by the Trust.
 
(23)
Trustee under Deed of Trust.  With respect to each Mortgage which is a deed of
trust, as of the date of origination and, to the Seller’s knowledge, as of the
Closing Date, a trustee, duly qualified under applicable law to serve as such,
currently so serves and is named in the deed of trust or has been substituted in
accordance with the Mortgage and applicable law or may be substituted in
accordance with the Mortgage and applicable law by the related Mortgagee.

 
(24)
Local Law Compliance.  To the Seller’s knowledge, based upon any of a letter
from any governmental authorities, a legal opinion, an architect’s letter, a
zoning consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial and multifamily
mortgage loans intended for securitization, there are no material violations of
applicable zoning ordinances, building codes and land laws (collectively “Zoning
Regulations”) with respect to the improvements located on or forming part of
each Mortgaged Property securing a Mortgage Loan as of the date of origination
of such Mortgage Loan (or related Loan Combination, as applicable) or as of the
Cut-Off Date, other than those which (i) are insured by the Title Policy or a
law and ordinance insurance policy or (ii) would not have a material adverse
effect on the value, operation or net operating income of the Mortgaged
Property.  The terms of the Loan Documents require the Mortgagor to comply in
all material respects with all applicable governmental regulations, zoning and
building laws.

 
(25)
Licenses and Permits.  Each Mortgagor covenants in the Loan Documents that it
shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon any of a letter from
any government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial and multifamily mortgage loans intended for securitization, all such
material licenses, permits and applicable governmental authorizations are in
effect.  The Mortgage Loan requires the related Mortgagor to be qualified to do
business in the jurisdiction in which the related Mortgaged Property is located.

 
(26)
Recourse Obligations.  The Loan Documents for each Mortgage Loan provide that
such Mortgage Loan (a) becomes full recourse to the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis) in any of the following
events: (i) if any voluntary petition for bankruptcy, insolvency, dissolution or
liquidation pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by the Mortgagor; (ii) the Mortgagor or guarantor shall have
colluded with (or, alternatively, solicited or caused to be solicited) other
creditors to cause an involuntary bankruptcy filing with respect to the
Mortgagor or (iii) voluntary transfers of either the Mortgaged Property or
equity interests in Mortgagor

 
 
B-9

--------------------------------------------------------------------------------

 
 
made in violation of the Loan Documents; and (b) contains provisions providing
for recourse against the Mortgagor and guarantor (which is a natural person or
persons, or an entity distinct from the Mortgagor (but may be affiliated with
the Mortgagor) that has assets other than equity in the related Mortgaged
Property that are not de minimis), for losses and damages sustained by reason of
Mortgagor’s (i) misappropriation of rents after the occurrence of an event of
default under the Mortgage Loan; (ii) misappropriation of (A) insurance proceeds
or condemnation awards or (B) security deposits or, alternatively, the failure
of any security deposits to be delivered to Mortgagee upon foreclosure or action
in lieu thereof (except to the extent applied in accordance with leases prior to
a Mortgage Loan event of default); (iii) fraud or intentional material
misrepresentation; (iv) breaches of the environmental covenants in the Loan
Documents; or (v) commission of intentional material physical waste at the
Mortgaged Property (but, in some cases, only to the extent there is sufficient
cash flow generated by the related Mortgaged Property to prevent such waste).
 
(27)
Mortgage Releases.  The terms of the related Mortgage or related Loan Documents
do not provide for release of any material portion of the Mortgaged Property
from the lien of the Mortgage except (a) a partial release, accompanied by
principal repayment, of not less than a specified percentage at least equal to
the lesser of (i) 110% of the related allocated loan amount of such portion of
the Mortgaged Property and (ii) the outstanding principal balance of the
Mortgage Loan, (b) upon payment in full of such Mortgage Loan, (c) upon a
Defeasance defined in (32) below, (d) releases of out-parcels that are
unimproved or other portions of the Mortgaged Property which will not have a
material adverse effect on the underwritten value of the Mortgaged Property and
which were not afforded any material value in the appraisal obtained at the
origination of the Mortgage Loan and are not necessary for physical access to
the Mortgaged Property or compliance with zoning requirements, or (e) as
required pursuant to an order of condemnation or taking by a State or any
political subdivision or authority thereof.  With respect to any partial release
under the preceding clauses (a) or (d), either: (x) such release of collateral
(i) would not constitute a “significant modification” of the subject Mortgage
Loan within the meaning of Treasury Regulations Section 1.860G-2(b)(2) and (ii)
would not cause the subject Mortgage Loan to fail to be a “qualified mortgage”
within the meaning of Section 860G(a)(3)(A) of the Code; or (y) the Mortgagee or
servicer can, in accordance with the related Loan Documents, condition such
release of collateral on the related Mortgagor’s delivery of an opinion of tax
counsel to the effect specified in the immediately preceding clause (x).  For
purposes of the preceding clause (x), for all Mortgage Loans originated after
December 6, 2010, if the fair market value of the real property constituting
such Mortgaged Property after the release is not equal to at least 80% of the
principal balance of the Mortgage Loan (or related Loan Combination) outstanding
after the release, the Mortgagor is required to make a payment of principal in
an amount not less than the amount required by the REMIC Provisions.

 
With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, such
amount may not be required to be applied to the restoration of the Mortgaged
Property or released to the Mortgagor, if,
 
 
B-10

--------------------------------------------------------------------------------

 
 
immediately after the release of such portion of the Mortgaged Property from the
lien of the Mortgage (but taking into account the planned restoration) the fair
market value of the real property constituting the remaining Mortgaged Property
is not equal to at least 80% of the remaining principal balance of the Mortgage
Loan (or related Loan Combination).
 
No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties or a portion
thereof, including due to partial condemnation, other than in compliance with
the REMIC Provisions.
 
(28)
Financial Reporting and Rent Rolls.  The Mortgage Loan documents for each
Mortgage Loan require the Mortgagor to provide the owner or holder of the
Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Mortgagor are
in the form of an annual combined balance sheet of the Mortgagor entities (and
no other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.

 
(29)
Acts of Terrorism Exclusion.  With respect to each Mortgage Loan over
$20 million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy.  With respect to each other Mortgage Loan, the related special
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) did not, as of the date of
origination of the Mortgage Loan, and, to the Seller’s knowledge, do not, as of
the Cut-Off Date, specifically exclude Acts of Terrorism, as defined in TRIA,
from coverage, or if such coverage is excluded, it is covered by a separate
terrorism insurance policy.  With respect to each Mortgage Loan, the related
Loan Documents do not expressly waive or prohibit the Mortgagee from requiring
coverage for Acts of Terrorism, as defined in TRIA, or damages related thereto;
provided, however, that if TRIA or a similar or subsequent statute is not in
effect, then, provided that terrorism insurance is commercially available, the
Mortgagor under each Mortgage Loan is required to carry terrorism insurance, but
in such event the Mortgagor shall not be required to spend more than the
Terrorism Cap Amount on terrorism insurance coverage, and if the cost of
terrorism insurance exceeds the Terrorism Cap Amount, the Mortgagor is required
to purchase the maximum amount of terrorism insurance available with funds equal
to the Terrorism Cap Amount.  The “Terrorism Cap Amount” is the specified
percentage (which is at least equal to 200%) of the amount of the insurance
premium that is payable at such time in respect of the property and business
interruption/rental loss insurance required under the related Loan Documents
(without giving effect to the cost of terrorism and earthquake components of
such casualty and business interruption/rental loss insurance).

 
 
B-11

--------------------------------------------------------------------------------

 
 
(30)
Due on Sale or Encumbrance.  Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents), (a)
the related Mortgaged Property, or any equity interest of greater than 50% in
the related Mortgagor, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Loan Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Mortgagor, (iv) transfers to another holder
of direct or indirect equity in the Mortgagor, a specific Person designated in
the related Loan Documents or a Person satisfying specific criteria identified
in the related Loan Documents, such as a qualified equityholder, (v) transfers
of stock or similar equity units in publicly traded companies or (vi) a
substitution or release of collateral within the parameters of paragraphs (27)
and (32) of this Exhibit B or the exceptions thereto set forth on Exhibit C, or
(vii) as set forth on Exhibit B-30-1 by reason of any mezzanine debt that
existed at the origination of the related Mortgage Loan, or future permitted
mezzanine debt as set forth on Exhibit B-30-2 or (b) the related Mortgaged
Property is encumbered with a subordinate lien or security interest against the
related Mortgaged Property, other than (i) any Companion Loan of any Mortgage
Loan or any subordinate debt that existed at origination and is permitted under
the related Loan Documents, (ii) purchase money security interests (iii) any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, as set forth on Exhibit B-30-3 or (iv) Permitted
Encumbrances.  The Mortgage or other Loan Documents provide that to the extent
any Rating Agency fees are incurred in connection with the review of and consent
to any transfer or encumbrance, the Mortgagor is responsible for such payment
along with all other reasonable out-of-pocket fees and expenses incurred by the
Mortgagee relative to such transfer or encumbrance.

 
(31)
Single-Purpose Entity.  Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is
outstanding.  Both the Loan Documents and the organizational documents of the
Mortgagor with respect to each Mortgage Loan with a Cut-Off Date Principal
Balance in excess of $5 million provide that the Mortgagor is a Single-Purpose
Entity, and each Mortgage Loan with a Cut-Off Date Principal Balance of $20
million or more has a counsel’s opinion regarding non-consolidation of the
Mortgagor.  For this purpose, a “Single-Purpose Entity” shall mean an entity,
other than an individual, whose organizational documents (or if the Mortgage
Loan has a Cut-Off Date Principal Balance equal to $5 million or less, its
organizational documents or the related Loan Documents) provide substantially to
the effect that it was formed or organized solely for the purpose of owning and
operating one or more of the Mortgaged Properties securing the Mortgage Loans
and prohibit it from engaging in any

 
 
B-12

--------------------------------------------------------------------------------

 
 
business unrelated to such Mortgaged Property or Properties, and whose
organizational documents further provide, or which entity represented in the
related Loan Documents, substantially to the effect that it does not have any
assets other than those related to its interest in and operation of such
Mortgaged Property or Properties, or any indebtedness other than as permitted by
the related Mortgage(s) or the other related Loan Documents, that it has its own
books and records and accounts separate and apart from those of any other person
(other than a Mortgagor for a Mortgage Loan that is cross-collateralized and
cross-defaulted with the related Mortgage Loan), and that it holds itself out as
a legal entity, separate and apart from any other person or entity.
 
(32)
Defeasance.  With respect to any Mortgage Loan that, pursuant to the Loan
Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide for
defeasance as a unilateral right of the Mortgagor, subject to satisfaction of
conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date (or on or after the first date
on which payment may be made without payment of a yield maintenance charge or
prepayment penalty), and if the Mortgage Loan permits partial releases of real
property in connection with partial defeasance, the revenues from the collateral
will be sufficient to pay all such scheduled payments calculated on a principal
amount equal to a specified percentage at least equal to the lesser of (A) 110%
of the allocated loan amount for the real property to be released and (B) the
outstanding principal balance of the Mortgage Loan; (iv) the Mortgagor is
required to provide a certification from an independent certified public
accountant that the collateral is sufficient to make all scheduled payments
under the Mortgage Note as set forth in (iii) above, (v) if the Mortgagor would
continue to own assets in addition to the defeasance collateral, the portion of
the Mortgage Loan secured by defeasance collateral is required to be assumed (or
the Mortgagee may require such assumption) by a Single-Purpose Entity; (vi) the
Mortgagor is required to provide an opinion of counsel that the Mortgagee has a
perfected security interest in such collateral prior to any other claim or
interest; and (vii) the Mortgagor is required to pay all rating agency fees
associated with defeasance (if rating confirmation is a specific condition
precedent thereto) and all other reasonable out-of-pocket expenses associated
with defeasance, including, but not limited to, accountant’s fees and opinions
of counsel.

 
(33)
Fixed Interest Rates.  Each Mortgage Loan bears interest at a rate that remains
fixed throughout the remaining term of such Mortgage Loan, except in situations
where default interest is imposed.

 
(34)
Ground Leases.   For purposes of this Exhibit B, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not

 
 
B-13

--------------------------------------------------------------------------------

 
 
include industrial development agency (IDA) or similar leases for purposes of
conferring a tax abatement or other benefit.
 
With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of the Seller, its
successors and assigns, the Seller represents and warrants that:
 
 
(a)
The Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction.  The Ground Lease or an estoppel or other
agreement received from the ground lessor permits the interest of the lessee to
be encumbered by the related Mortgage and does not restrict the use of the
related Mortgaged Property by such lessee, its successors or assigns in a manner
that would materially adversely affect the security provided by the related
Mortgage.  No material change in the terms of the Ground Lease had occurred
since the origination of the Mortgage Loan, except as reflected in any written
instruments which are included in the related Mortgage File;

 
 
(b)
The lessor under such Ground Lease has agreed in a writing included in the
related Mortgage File (or in such Ground Lease) that the Ground Lease may not be
amended or  modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 
 
(c)
The Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by either Mortgagor or the Mortgagee) that extends not less
than 20 years beyond the stated maturity of the related Mortgage Loan, or ten
years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an actual
360 basis, substantially amortizes);

 
 
(d)
The Ground Lease either (i) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Mortgage, except for the related fee interest
of the ground lessor and the Permitted Encumbrances, or (ii)  is subject to a
subordination, non-disturbance and attornment agreement to which the Mortgagee
on the lessor’s fee interest in the Mortgaged Property is subject;

 
 
(e)
The Ground Lease does not place commercially unreasonably restrictions on the
identity of the Mortgagee and the Ground Lease is assignable to the holder of
the Mortgage Loan and its successors and assigns without the consent of the
lessor thereunder (provided that proper notice is delivered to the extent
required in accordance with the Ground Lease), and in the event it is so
assigned, it is further assignable by the holder of the Mortgage Loan and its
successors and assigns without the consent of (but with prior notice to) the
lessor;

 
 
B-14

--------------------------------------------------------------------------------

 
 
 
(f)
The Seller has not received any written notice of material default under or
notice of termination of such Ground Lease.  To the Seller’s knowledge, there is
no material default under such Ground Lease and no condition that, but for the
passage of time or giving of notice, would result in a material default under
the terms of such Ground Lease and to the Seller’s knowledge, such Ground Lease
is in full force and effect as of the Closing Date;

 
 
(g)
The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the Mortgagee written notice of any default, and
provides that no notice of default or termination is effective against the
Mortgagee unless such notice is given to the Mortgagee;

 
 
(h)
The Mortgagee is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of the lessee under the
Ground Lease through legal proceedings) to cure any default under the Ground
Lease which is curable after the Mortgagee’s receipt of notice of any default
before the lessor may terminate the Ground Lease;

 
 
(i)
The Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by a prudent commercial mortgage lender;

 
 
(j)
Under the terms of the Ground Lease, an estoppel or other agreement received
from the ground lessor and the related Mortgage (taken together), any related
insurance proceeds or the portion of the condemnation award allocable to the
ground lessee’s interest (other than (i) de minimis amounts for minor casualties
or (ii) in respect of a total or substantially total loss or taking as addressed
in subpart (k)) will be applied either to the repair or to restoration of all or
part of the related Mortgaged Property with (so long as such proceeds are in
excess of the threshold amount specified in the related Loan Documents) the
Mortgagee or a trustee appointed by it having the right to hold and disburse
such proceeds as repair or restoration progresses, or to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest;

 
 
(k)
In the case of a total or substantially total taking or loss, under the terms of
the Ground Lease, an estoppel or other agreement and the related Mortgage (taken
together), any related insurance proceeds, or portion of the condemnation award
allocable to the ground lessee’s interest in respect of a total or substantially
total loss or taking of the related Mortgaged Property to the extent not applied
to restoration, will be applied first to the payment of the outstanding
principal balance of the Mortgage Loan, together with any accrued interest; and

 
 
(l)
Provided that the Mortgagee cures any defaults which are susceptible to being
cured, the ground lessor has agreed to enter into a new lease with the Mortgagee
upon termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.

 
 
B-15

--------------------------------------------------------------------------------

 
 
(35)
Servicing.  The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 
(36)
Origination and Underwriting.  The origination practices of the Seller (or the
related originator if the Seller was not the originator) with respect to each
Mortgage Loan have been, in all material respects, legal and as of the date of
its origination, such Mortgage Loan (or the related Loan Combination, as
applicable) and the origination thereof complied in all material respects with,
or was exempt from, all requirements of federal, state or local law relating to
the origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit B.

 
(37)
No Material Default; Payment Record.  No Mortgage Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required debt service payments since origination, and as of the date hereof, no
Mortgage Loan is more than 30 days delinquent (beyond any applicable grace or
cure period) in making required payments as of the Closing Date.  To the
Seller’s knowledge, there is (a) no material default, breach, violation or event
of acceleration existing under the related Mortgage Loan, or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in this Exhibit B (including, but not limited to, the prior sentence).  No
person other than the holder of such Mortgage Loan may declare any event of
default under the Mortgage Loan or accelerate any indebtedness under the Loan
Documents.

 
(38)
Bankruptcy.  As of the date of origination of the related Mortgage Loan and to
the Seller’s knowledge as of the Cut-Off Date, neither the Mortgaged Property
(other than any tenants of such Mortgaged Property), nor any portion thereof, is
the subject of, and no Mortgagor, guarantor or tenant occupying a single-tenant
property is a debtor in state or federal bankruptcy, insolvency or similar
proceeding.

 
(39)
Organization of Mortgagor.  With respect to each Mortgage Loan, in reliance on
certified copies of the organizational documents of the Mortgagor delivered by
the Mortgagor in connection with the origination of such Mortgage Loan (or
related Loan Combination, as applicable), the Mortgagor is an entity organized
under the laws of a state of the United States of America, the District of
Columbia or the Commonwealth of Puerto Rico.  Except with respect to any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, no Mortgage Loan has a Mortgagor that is an affiliate of another
Mortgagor.

 
 
B-16

--------------------------------------------------------------------------------

 
 
(40)
Environmental Conditions.  A Phase I environmental site assessment (or update of
a previous Phase I and or Phase II site assessment) and, with respect to certain
Mortgage Loans, a Phase II environmental site assessment (collectively, an
“ESA”) meeting ASTM requirements were conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA (i)
did not identify the existence of recognized environmental conditions (as such
term is defined in ASTM E1527-05 or its successor, an “Environmental Condition”)
at the related Mortgaged Property or the need for further investigation, or
(ii) if the existence of an Environmental Condition or need for further
investigation was indicated in any such ESA, then at least one of the following
statements is true:  (A) an amount reasonably estimated by a reputable
environmental consultant to be sufficient to cover the estimated cost to cure
any material noncompliance with applicable Environmental Laws or the
Environmental Condition has been escrowed by the related Mortgagor and is held
or controlled by the related Mortgagee; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, the only recommended action in the
ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Mortgagor that, based on the ESA,
can reasonably be expected to mitigate the identified risk; (C) the
Environmental Condition identified in the related environmental report was
remediated or abated in all material respects prior to the date hereof, and, if
and as appropriate, a no further action or closure letter was obtained from the
applicable governmental regulatory authority (or the environmental issue
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) an environmental policy or a
lender’s pollution legal liability insurance policy meeting the requirements set
forth below that covers liability for the identified circumstance or condition
was obtained from an insurer rated no less than A- (or the equivalent) by
Moody’s Investors Service, Inc., Standard & Poor’s Ratings Services and/or Fitch
Ratings, Inc.; (E) a party not related to the Mortgagor was identified as the
responsible party for such condition or circumstance and such responsible party
has financial resources reasonably estimated to be adequate to address the
situation; or (F) a party related to the Mortgagor having financial resources
reasonably estimated to be adequate to address the situation is required to take
action.  To the Seller’s knowledge, except as set forth in the ESA, there is no
Environmental Condition (as such term is defined in ASTM E1527-05 or its
successor) at the related Mortgaged Property.

 
(41)
Appraisal.  The Mortgage File contains an appraisal of the related Mortgaged
Property with an appraisal date within six months of the Mortgage Loan
origination date, and within 12 months of the Closing Date.  The appraisal is
signed by an appraiser who is a Member of the Appraisal Institute (“MAI”) and,
to the Seller’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan. Each appraiser has represented in such appraisal or in a supplemental
letter that the appraisal satisfies the requirements of the “Uniform Standards
of Professional Appraisal Practice” as adopted by the Appraisal Standards Board
of the Appraisal Foundation.  Each appraisal contains a statement, or is

 
 
B-17

--------------------------------------------------------------------------------

 
 
accompanied by a letter from the appraiser, to the effect that the appraisal was
performed in accordance with the requirements of the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, as in effect on the date such
Mortgage Loan was originated.
 
(42)
Mortgage Loan Schedule.  The information pertaining to each Mortgage Loan which
is set forth in the Mortgage Loan Schedule is true and correct in all material
respects as of the Cut-Off Date and contains all information required by the
Pooling and Servicing Agreement to be contained therein.

 
(43)
Cross-Collateralization.  Except with respect to a Mortgage Loan that is part of
a Loan Combination, no Mortgage Loan is cross-collateralized or cross-defaulted
with any other Mortgage Loan that is outside the Mortgage Pool, except as set
forth on Exhibit B-30-3.

 
(44)
Advance of Funds by the Seller.  After origination, no advance of funds has been
made by the Seller to the related Mortgagor other than in accordance with the
Loan Documents, and, to the Seller’s knowledge, no funds have been received from
any person other than the related Mortgagor or an affiliate for, or on account
of, payments due on the Mortgage Loan (other than as contemplated by the Loan
Documents, such as, by way of example and not in limitation of the foregoing,
amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if required or
contemplated under the related lease or Loan Documents).  Neither the Seller nor
any affiliate thereof has any obligation to make any capital contribution to any
Mortgagor under a Mortgage Loan, other than contributions made on or prior to
the date hereof.

 
(45)
Compliance with Anti-Money Laundering Laws.  The Seller has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

 
For purposes of these representations and warranties, “Mortgagee” means the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.
 
For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
mean, except where otherwise expressly set forth in these representations and
warranties, the actual state of knowledge or belief of the Seller, its officers
and employees directly responsible for the underwriting, origination, servicing
or sale of the Mortgage Loans regarding the matters expressly set forth in these
representations and warranties.
 
 
B-18

--------------------------------------------------------------------------------

 
 
Exhibit B-30-1

 
List of Mortgage Loans with Current Mezzanine Debt
 
None.
 
 
B-30-1-1

--------------------------------------------------------------------------------

 
 
Exhibit B-30-2

 
List of Mortgage Loans with Permitted Mezzanine Debt
 
None.
 
 
B-30-2-1

--------------------------------------------------------------------------------

 
 
Exhibit B-30-3
 
List of Cross-Collateralized and Cross-Defaulted Mortgage Loans
 
None.
 
 
B-30-3-1

--------------------------------------------------------------------------------

 

EXHIBIT C


EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES


 
Representation Number
on Exhibit B
 
Mortgage Loan Name
and Number as
Identified on Exhibit A
 
 
Description of Exception
(6) Permitted Liens; Title Insurance
 
Iron Guard Storage Portfolio (Loan No. 11)
 
The Camas Mortgaged Property has an adjacent property owner with a fence that
encroaches on the Camas Mortgaged Property.  The related Loan Documents require
that the Mortgagor resolve the encroachment via easement or other acceptable
resolution, and contain a nonrecourse carveout for losses until the encroachment
is resolved.  The Camas Mortgaged Property is additionally subject to a legal
description that contains a gap for an approximately 11.5 foot by 210 foot
portion of the Camas Mortgaged Property.  The related Loan Documents contain a
representation from the Mortgagor that the Mortgagor or an affiliate has
operated the Camas Mortgaged Property continuously as one continuous property
notwithstanding the existence of such gap and that the Mortgagor is unaware of
any other party with any right of ownership. A post-closing agreement also
requires the Mortgagor to deliver a revised survey with no gap in the
description, together with an endorsement insuring over such gap, and the
Mortgagor will be required to resolve as appropriate, whether by quiet title
action or otherwise. Until such time as the gap in the legal description is
resolved, the Mortgage Loan is full recourse to the related Mortgagor (up to the
allocated loan amount of the Camas Mortgaged Property).
         
(28) Financial Reporting and Rent Rolls
 
Iron Guard Storage Portfolio (Loan No. 11)
 
The related Loan Documents require each Mortgagor to deliver financial
statements, but do not require such financial statements to be combined for all
Mortgagors.

 
 
C-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D

 
FORM OF OFFICER’S CERTIFICATE
 
MC-Five Mile Commercial Mortgage Finance LLC (“Seller”) hereby certifies as
follows:
 
 
1.
All of the representations and warranties (except as set forth on Exhibit C) of
the Seller under the Mortgage Loan Purchase Agreement, dated as of October 1,
2014 (the “Agreement”), between Citigroup Commercial Mortgage Securities Inc.
and Seller, are true and correct in all material respects on and as of the date
hereof (or as of such other date as of which such representation is made under
the terms of Exhibit B to the Agreement) with the same force and effect as if
made on and as of the date hereof (or as of such other date as of which such
representation is made under the terms of Exhibit B to the Agreement).

 
 
2.
The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 
 
3.
Neither the Prospectus, dated October 3, 2014 (the “Base Prospectus”), as
supplemented by the Prospectus Supplement, dated October 10, 2014 (the
“Prospectus Supplement” and, collectively with the Base Prospectus, the
“Prospectus”), relating to the offering of the Class A-1, Class A-2, Class A-3,
Class A-4, Class A-AB, Class X-A, Class X-B, Class A-S, Class B, Class PEZ and
Class C Certificates, nor the Offering Circular, dated October 10, 2014 (the
“Offering Circular”), relating to the offering of the Class X-D, Class X-E,
Class X-F, Class X-G, Class D, Class E, Class F, Class G and Class R
Certificates, in the case of the Prospectus, as of the date of the Prospectus
Supplement or as of the date hereof, or the Offering Circular, as of the date
thereof or as of the date hereof, included or includes any untrue statement of a
material fact relating to the Seller, the Mortgage Loans, the related Mortgaged
Properties and the related Mortgagors and their respective affiliates or omitted
or omits to state therein a material fact relating to the Seller, the Mortgage
Loans, the related Mortgaged Properties and the related Mortgagors and their
respective affiliates required to be stated therein or necessary in order to
make the statements therein relating to the Seller, the Mortgage Loans, the
related Mortgaged Properties and the related Mortgagors and their respective
affiliates, in the light of the circumstances under which they were made, not
misleading.

 
 
D-1

--------------------------------------------------------------------------------

 
 
Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Indemnification Agreement.
 
[SIGNATURE APPEARS ON THE FOLLOWING PAGE]
 
 
D-2

--------------------------------------------------------------------------------

 
 
Certified this 24th day of October 2014.
 

  MC-FIVE MILE COMMERCIAL MORTGAGE FINANCE LLC        
 
 
By:
        Name:        Title: 

 
 
D-3

--------------------------------------------------------------------------------

 